NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



       United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604


                              Submitted August 30, 2007
                               Decided October 15, 2007

                                        Before

                      Hon. RICHARD A. POSNER, Circuit Judge

                      Hon. KENNETH F. RIPPLE, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge



No. 05-1130

FREEDOM FROM RELIGION                            Appeal from the United States
FOUNDATION, INCORPORATED,                        District Court for the Western
ANNE GAYLOR, ANNIE L. GAYLOR,                    District of Wisconsin.
et al.,
        Plaintiffs-Appellants,                   No. 04 C 381

     v.                                          John C. Shabaz, Judge.

ELAINE L. CHAO, TOMMY G.
THOMPSON, and ALBERTO
GONZALES,
    Defendants-Appellees.


                                      ORDER

     Pursuant to the judgment of the Supreme Court, reversing our decision in Freedom
From Religion Foundation v. Chao, 433 F.3d 989 (7th Cir. 2006), reversed under the name
Hein v. Freedom From Religion Foundation, 127 S.Ct. 2553 (2007), the judgment of the
district court is AFFIRMED.